DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Raphael A. Valencia, Registration No. 43,216, on Tuesday, 9/07/2021.
The application has been amended as follows:
In the claim:
Claim 1:
“An information processing apparatus comprising: 
a first memory that stores management information managing whether a writing access to write data into a partial region of a plurality of partial regions of a storing region of a first storing device is present or absent, the partial regions the storing region having a first size by a given value;
 and a processor being coupled to the first memory and is configured to execute a procedure comprising:
 in response to an execution instruction to migrate target data having the first size from the first storing device to a second storing device, which access speed is lower than an access speed of the first storing device, 
when a number of accessed partial regions subjected to a writing access in a storing region of a plurality of storing regions of the target data is larger than a threshold, with reference to the management information, migrating the target data from the first storing device to the second storing device in a unit of the first size; 
when the number of partial regions subjected to the writing access in the storing region of the target data is equal to or smaller than the threshold, migrating data in the accessed partial regions of the target data from the first storing device to the second storing device in a unit of the second size;
 calculating a first migration time period, which data is migrated from the first storage device to the second device in a unit of the first size, and a second migration time period, which data is migrated from the first storing device to the second storing device in a unit of the second size; and 
changing the threshold based on a result of the calculated 

Claim 6:

storing, into a first memory, management information managing whether a writing access to write data into a partial region of a plurality of partial regions in a storing region of a first storing device is present or absent, the partial regions has a second size and being obtained by dividing the storing region having a first size by a given value;
 in response to an execution instruction to 15migrate target data having the first size from the first storing device to a second storing device, which access speed is lower than access speed of the first storing device, 
 when a number of accessed partial regions subjected to a writing access in a storing region of a plurality of storing regions of the target data is larger than a threshold, with reference to the management information, migrating the target data from the first storing device to the second storing device in a unit of the first size;
 when the number of partial regions subjected to the writing access in the storing region of the target data is equal to or smaller than the threshold, migrating data in the accessed partial regions of the target data from the first storing device to the second storing device in a unit of the second size; 

calculating a first migration time period, which data is migrated from the first storage device to the second device in a unit of the first size, and a second migration time period, which data is migrated from the first storing device to the second storing device in a unit of the second size; and
changing the threshold based on a result of the calculated 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The most relevant prior art of record, Oe et al (U.S. 9,823,855) teaches transmitting data from a first storage device to a second storage device of a storage system, wherein the data having a second size; and based on a response performance of the storage system, determine whether transmitting data of a first size larger than the second size, from the first storage device to the second storage device. However, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, and 6, either in the prior art or existing case law.
Claims 2-5, 7-10 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133